Citation Nr: 1220006	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for an acquired respiratory disability to include chronic obstructive pulmonary disease (COPD), asthma, chronic bronchitis, sinusitis, and laryngitis. 

4. Entitlement to service connection for fibromyalgia.  

5. Entitlement to service connection for degenerative arthritis of the knees. 

6. Entitlement to service connection for sciatic nerve problems.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  He served in Vietnam and is a recipient of the Combat Infantryman Badge (CIB).  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a July 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective February 23, 2006.  At the same time, the RO denied service connection for chronic bronchitis, chronic obstructive pulmonary disorder (COPD (claimed as asthma), degenerative arthritis of the bilateral knees, fibromyalgia, sciatic nerve problem and pain, back injury, lower urinary tract symptoms due to enlarged prostate, status post TURP, laryngitis, and residuals of chronic sinusitis.  Service connection for tinnitus and hearing loss was denied in an August 2007 rating decision.   

Additional pertinent evidence has been associated with the claims file following the last adjudication by the agency of original jurisdiction (AOJ) in which only some of the evidence was duplicative and only some of it accompanied with a waiver of review by the AOJ.   However, as the Board is granting service connection for tinnitus, a low back disability and an acquired respiratory disability to include chronic obstructive pulmonary disease (COPD), asthma, chronic bronchitis, sinusitis, and laryngitis, a waiver of review by the AOJ is not necessary.  38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for peripheral neuropathy, parotid gland tumor to include as secondary to dioxin exposure and erectile dysfunction to include as secondary to post traumatic stress disorder (PTSD) as well as entitlement to a total disability evaluation based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for degenerative arthritis of the knees and sciatic nerve problems are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's current tinnitus was incurred during service.  

2.  The Veteran's current low back disability was incurred during service.  

3.  The Veteran's current acquired respiratory disability; diagnosed as COPD, asthma, chronic bronchitis, sinusitis, and laryngitis; began during service and was incurred during service. 

4.  The Veteran has fibromyalgia that is proximately due to service connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303(2011).

2.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for an acquired respiratory disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

4.  The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for tinnitus, a low back disability and an acquired respiratory disability to include COPD, asthma, chronic bronchitis, sinusitis, and laryngitis, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


II.  Legal Criteria-Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Tinnitus

In his January 2008 notice of disagreement, the Veteran reported that he had in-service noise exposure from explosives, gunfire and artillery fire in training.  In Vietnam was exposed to firefight, ambushes and other aggressive actions that included gunfire from rifles, automatic weapons, and machine guns, as well as grenades, light artillery, mounted weapons (recoilless rifles and 105mm howitzers), and helicopters.  He stated that by the time he returned from Vietnam, he began to experience symptoms of tinnitus and such symptoms continued after he was separated from service.  He described the symptoms as a constant ringing or buzzing in his head.   

The Veteran submitted several statements from individuals who served with him.  They reported multiple missions or other combat-related experiences.  In correspondence dated in December 2007, V.D.V. reported that he remembered that the Veteran began to have problems sleeping due to a buzzing in his head.  

In correspondence dated in January 2008, the Veteran's spouse reported that she had knows the Veteran since prior to his service in Vietnam and that they were married within the year after he returned from Vietnam.  She had witnessed the Veteran suffering from symptoms of tinnitus that had been present ever since he returned from Vietnam.  

The Veteran's service treatment records (STRs), including July 1965 pre-induction and July 1967 separation examinations, are negative for complaints of ringing and or buzzing in his ears.  On a July 1965, pre-induction, and July 1967, service separation, Reports of Medical History, the Veteran responded positively when asked if he had dizziness or fainting spells, and ear nose, or throat trouble.  It was noted that the Veteran had surgery on his adenoids and tonsils.  There was no indication that he had complaints of tinnitus.  

The Veteran's service personnel records show that he had combat experience in Vietnam, as demonstrated by the award of the Combat Infantryman Badge.   

The Veteran and his comrades are competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, there is nothing to explicitly contradict their reports and they are consistent with the evidence of record and the circumstances of the Veteran's service whether combat or not.  38 U.S.C.A. § 1154(a)-(b) (West 2002).  Therefore, the Board finds that the Veteran's reports as well as the reports of his comrades are also credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

Also, ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of his claimed tinnitus.  See Jandreau, Layno and Barr, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

On October 2006 VA examination, the examiner noted that the Veteran had combat exposure in Vietnam.  The Veteran had complaints of and was diagnosed as having tinnitus by history.  

The e first and second requirements for service connection--a current disability and an in-service injury (acoustic trauma)--have been established. 

The remaining question is whether the Veteran's tinnitus is etiologically related to the in-service injury.

In an August 2007 opinion, a VA examiner opined that that tinnitus was not due to military service and reasoned that there were no complaints of tinnitus in the records until recently.  

However, the credibility of the Veteran's lay testimony cannot be rejected simply because it is not corroborated by contemporaneous medical records.  See Buchanan, supra.  It appears the examiner based her negative opinion on a lack of in-service documentation.  Thus, the medical opinion found within the August 2007 VA examination report is inadequate, and it is not for consideration.  See Id; Barr, supra. 

The lay evidence shows a continuity of symptomatology. 38 C.F.R. § 3.303(b); Jandreau.  The Board does not find anything about the Veteran's reports of continuing tinnitus symptoms or the Veteran's spouse's reports of observing the Veteran's continuing tinnitus symptoms since service inherently implausible or otherwise inconsistent with the record.  The Veteran's reports and those of his spouse are credible, and thus sufficient to show a continuity of symptomatology linking the current tinnitus to service.  The claim is granted.  See Id., Buchanan, and Davidson, supra; 38 C.F.R. § 3.303(b). 

B. Low Back Disability

On a December 2007 VA spine and neurological examinations, the examiners diagnosed lumbar degenerative disc disease chronic lower back strain and pain.  Hence a current disability has been demonstrated.

STRs, including July 1965 pre-induction and July 1967 separation examinations as well as accompanying Reports of Medical History, are negative for complaints or treatment related to any low back problems.  

In numerous statements, the Veteran has reported that his back problems began in Vietnam and had been problematic and continuously painful ever since his service in Vietnam.  

He contended that his back problems were due to the wear and tear of carrying the equipment normally carried by a Ranger and a back injury that occurred in an April 1967 mission involving insertion by helicopter.  He reported that he jumped out of the helicopter at a height that was much greater than was apparent from the helicopter; and landed on his lower back and buttocks on sloped and rocky ground.  

The Veteran submitted several statements from individuals who served with him and reported the incident in which the Veteran jumped out of a helicopter on a mission and injured his back.  They also reported that due to the number of injuries from jumping out of the helicopter during this mission, it was aborted.  

In an October 2005 statement, D.R.T. reported that the Veteran told him that he landed on his back and in the 38 years since that fall he has not been without pain.   See also October 2005 statements from M.W.R. and C.J.V.

The Veteran is a combat Veteran.  He and his comrades have provided competent and credible evidence an in-service back injury from jumping out of a helicopter with heavy equipment as well as back pain that began in service while he was serving in Vietnam.  The incurrence of an in-service back injury and pain are consistent with the circumstances, conditions, or hardships of his combat service.  38 U.S.C.A. § 1154(b) (2011).  There is nothing to explicitly contradict these reports and they are consistent with the evidence of record and the circumstances of his service.  Thus, the occurrence of an in-service back injury is established. 

The first and second requirements for service connection-a current disability and an in--service disease or injury-have thus been established. 

The remaining question is whether the Veteran's current low back disability is linked to the injury in service. 

There are conflicting medical opinions concerning the etiology of the Veteran's current low back disorder.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

On December 2007 VA neurological examination, the examiner noted that there was no clinical documentation of the Veteran's back treatment in the service.  The examiner could not give any opinion on the basis of reviewing the claims file; but went on to opine that because of the lack of documentation in service, the lower back pain was not related to the service or military service.  

In a February 2008 addendum to the December 2007 VA spine examination, the examiner opined that based on the c-file and the Veteran's complaints, the lower back condition was less likely as not caused by the military service.  The examiner reasoned that there was no record of treatment for a back injury in his claims file.

The December 2007 and February 2008 opinions relied solely on the absence of evidence in the Veteran's STRs without consideration of the Veteran's and other lay reports, or discuss favorable opinions (discussed below) private physicians.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

In correspondence dated in March and September 2005, Dr. E.M. J. reported that since beginning treatment in 1988, the Veteran had complained about long standing back problems that the Veteran believed had to do with his military service.  The Veteran told him that the back pain started while serving overseas.  Based on the Veteran's history, recurrent medical episodes of severe spasm and pain, Dr. E.M.J. felt that the Veteran's condition might in fact be related to Vietnam service, and it was as likely as not that the symptoms of this condition were present at the time of his separation from service.  

In September 2007, Dr. E.M.J. reported that he had been treating the Veteran for over 20 years.  When the Veteran began as a patient, he reported that issues with his lower back that had not relented since his fall from a helicopter.  Based on the Veteran's history, an examination of his file, and general familiarity with him, current episodes of severe spasm and pain, and the fact that there have been no intervening incidents of record in his life that could have caused his injury, in his opinion, there was a definite medical nexus between the Veteran's active duty service and the current lumbosacral ailments.  It was probable that the symptoms described by the Veteran were present at his separation from service; and highly probable that these symptoms were related to the fall from a helicopter that the Veteran described, as well as the general wear and tear on his body from wearing extraordinarily heavy ranger gear.  This likelihood outweighed the likelihood that the injury to his lumbar area and related current symptoms were due to some other cause or were related to some non-service related event.  

The opinions by Dr. E.M.J. have more probative value because they directly address the Veteran's reports of injuring his back from jumping out of a helicopter as well as carrying heavy gear in service that were consistent with the evidence of record and were accompanied by a rationale.  Therefore, the favorable opinions have more probative weight than the negative opinions provided by the examiners for VA.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

As the weight of the evidence is in favor of a link between the Veteran's current low back disability and his service the criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

C.  An Acquired Respiratory Disability to include COPD, Asthma, Chronic Bronchitis, Sinusitis, and Laryngitis

The Veteran has contended that symptoms of COPD, asthma, bronchitis, sinusitis, and laryngitis began in service, particularly when he went on missions into areas that were recently defoliated and have persisted ever since.  In the alternative, he claims that his respiratory disabilities are secondary to his service connected PTSD. 

An October 2005 report from Dr. F.F. of Allergy Consultants and an October 2006 VA respiratory and ear and nose examination report show that the Veteran was diagnosed as having COPD, bronchial asthma, chronic bronchitis and residuals of chronic nasal sinusitis.  Dr. E.M.J. reported in September 2007 that he treated the Veteran for repeated episodes of chronic bronchitis, sinusitis, and laryngitis.

Thus, a current acquired respiratory disability to include COPD, asthma, chronic bronchitis, sinusitis, and laryngitis has been demonstrated.  

The evidence reflects and the Veteran has reported a continuity of respiratory symptoms since service.  

STRs are negative for reports of respiratory symptoms or disability; including disability of the nose, sinuses, mouth or throat.  However, on the July 1965 pre-induction Report of Medical History, the Veteran responded positively when asked if he had ever had whooping cough; frequent or severe headaches; ear, nose or throat trouble.  However, he responded negatively to the same question about chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath.  He reported that he had had his adenoids and tonsils removed.  

In March 1966, the Veteran was treated for a sore throat and he lost his voice.  On the July 1967 separation Report of Medical History, the Veteran responded reported having had, ear, nose, and throat trouble.  He responded negatively to a question about chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, and chronic cough.   

The STRs do not show that a respiratory disorder was found on the examination for entrance into service in July 1965.  The presumption of soundness is therefore for application.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  Additionally, there is not clear and unmistakable evidence that a respiratory disease existed prior to service, and was not aggravated in service.  The presumption of soundness is not rebutted.  Id.; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.  Wagner v. Principi.  

In his June 2008 notice of disagreement as well as in other statements, the Veteran reported that after going into recently defoliated areas in Vietnam, he began to experience lingering coughs, sore throats, and hoarseness.  By the time he returned from Vietnam, he began to suffer increasing respiratory symptoms that had continued since his release from active duty in 1967.  Symptoms included intermittent chronic coughing spells; almost constant wheezing; shortness of breath; chest tightness and soreness in his ribs from coughing; spitting up phlegm or mucus; a hoarse, raspy, and weak voice; throat soreness; increased difficulty with talking while walking, or even mild exertions posed breathing difficulties.  

The Veteran contended that the negative findings on his examination at separation, reflected the incompleteness of the exams, the exams were done on a good day, his failure to report such symptoms were due to the fact that he did not realize that such symptoms were indicative of a growing chronic disorder, and he assumed that the symptoms would disappear after he left service.  Over the next year or so, the symptoms did not disappear and became more severe.  

In multiple statements from the Veteran's wife, she reported that an asthma condition appeared soon after the Veteran retuned from service and have continued to worsen ever since.  Symptoms included many colds with laryngitis, lingering coughing and headaches from sinus problems coupled with the fact that he has also been diagnosed as having COPD/asthma.  

In a statement dated in October 2005, M.W.B. reported that he had known the Veteran since 1966 and served with the Veteran and indicated that they were exposed to Agent Orange and other defoliants.  He reported that the Veteran's history showed asthma, chronic sinusitis, chronic bronchitis, and chronic laryngitis, which suggested a weakened immune system.  The Veteran had no immune problems prior to joining the military and since his return "it has been one problem after another."

In September 2007, Dr. E.M.J. reported that, the Veteran had been under the care of respiratory specialists since 2000; the specialist had diagnosed COPD/asthma.  Additionally, Dr. E.M.J. reported that when he became the Veteran's attending physician in 1988, the Veteran described a steady occurrence of respiratory problems, and repeated episodes of chronic bronchitis, sinusitis, and laryngitis.  The Veteran had current symptoms, such as chronic cough, wheezing, the loss of his voice, and repeated sore throats first manifested in Vietnam when his ranger group routinely performed reconnaissance in areas that had been defoliated.  

Dr. E.M.J. opined based on the Veteran's history, and examination of his file, his general familiarity with the Veteran, his incidence of bronchitis, laryngitis, and sinusitis symptoms, Dr. A.F.F.'s diagnosis of COPD/asthma, the continuity of these symptoms, and the fact that there have been no intervening incidents of record in the Veteran's life that could have caused these illnesses, that there was a definite nexus between the Veteran's active duty service and his current respiratory disabilities.  Dr. E.M.J. further stated that it was probable that the symptoms described by the Veteran were present at his separation from service, and that this likelihood outweighs the likelihood that they were not.  

The Board notes that there is no medical evidence of record showing treatment or complaints for respiratory problems prior to 1988, approximately 21 years after the Veteran's discharge from service.  The Veteran has, however, provided competent evidence of a continuity of symptomatology and explained that he had sought treatment for his respiratory symptoms following service and prior to 1988 from Dr. V. Gazda, however, as Dr. V. Gazda is deceased he was unable to obtain those treatment records.  Furthermore, his private physician has provided a medical opinion linking his current respiratory disorders to his service.  

The service treatment records confirm that the Veteran was treated for symptoms of a sore throat and that he lost his voice in service, and there is no reason to find incredible the Veteran's reports of symptoms in service, the continuity of symptoms since service, and that he sought treatment following service, but had been unable to obtain treatment records prior to 1988.   

The service treatment records, the Veteran's statements, statements from his wife and a fellow comrade and the private physicians' opinions establish the presence of respiratory problems in service, current respiratory problems and a continuity of symptomatology since service.  Additionally, there are no medical opinions to the contrary to those of Dr. E.M.J.  Resolving reasonable doubt in the Veteran's favor, service connection connection for an acquired respiratory disability; diagnosed as COPD, asthma, chronic bronchitis, sinusitis, and laryngitis is granted.  38 U.S.C.A. § 5107(b) (West 2002). 

D.  Fibromyalgia

On VA examination in November 2006, the examiner noted that the Veteran said that he was depressed and currently being evaluated for PTSD.  The Veteran was also told that he had sleep apnea.  The examiner indicated that these diagnoses needed to be excluded before he was given the diagnosis of fibromyalgia.  However, private and VA treatment records reveal that the Veteran has been diagnosed as having fibromyalgia.  The threshold for a current disability has been crossed.  McClain v. Nicholson, 21 Vet. App. 319   (2007) (requirement for a current disability is satisfied if there is evidence of the disability at any time since the claim for service connection).  Since he has demonstrated a current disability, an etiology opinion is necessary to evaluate this claim.  

The Veteran contends that his fibromyalgia is related to his service-connected PTSD and has submitted several pieces of medical literature which reflect the possible existence of such a relationship.  

In a September 2005 treatment record, Dr. M. Guma stated that given the Veteran's history of PTSD, depression and chronic myalgia, the Veteran most likely had some type of non-inflammatory myalgia syndrome related to his prior experiences in the military.  He reported that some non-inflammatory myalgia syndromes were secondary to an inflammatory process such as systemic arthritis, or were secondary to a non-inflammatory cause such as degenerative arthritis, chronic strain, fibromyalgia, or myofascial pain syndrome.  In a February 2008 treatment record, Dr. M. Guma indicated that the Veteran's fibromyalgia was most likely related to PTSD.  

Service connection is provided for disability that is the proximate result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Dr. Guma's opinion and the medical literature indicate that the Veteran's disability is at least as likely as not the proximate result of the service connected PTSD.  There is no competent evidence to the contrary.  Accordingly, the claim is granted.


ORDER

Service connection for tinnitus is granted.  

Service connection for a low back disability is granted. 

Service connection for an acquired respiratory disability to include COPD, asthma, chronic bronchitis, sinusitis, and laryngitis is granted. 

Service connection for fibromyalgia is granted.


REMAND

In a July 2007 rating decision, the RO denied entitlement to service connection for degenerative arthritis of the right and left knees and sciatic nerve problems.  

In a December 2007 statement attached to VA Form 21-8940, claim for total rating based on individual unemployability, the Veteran noted that VA had denied service connection for sciatic nerve issues and arthritis, including arthritis of his knees and that as of that date; he was filing a notice of disagreement (NOD).  This statement constitutes an NOD with the denials of service connection.  See 38 C.F.R. § 20.201 (2011).  A statement of the case (SOC) has not been issued as it relates to the issues of service connection for sciatic nerve problems and arthritis of the bilateral knees as well as an initial increased rating for PTSD.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC on the issue of entitlement to service connection for service connection for sciatic nerve problems and arthritis of the knees.  The issues should not be certified to the Board unless a timely substantive appeal is received.

2.  If any benefit for which there is a perfected appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


